I am of opinion that the bond declared on is within the description of those debts which James Hogg, the plaintiff, is entitled to sue for, under the Act of 1786, and is also within the description of those debts assigned by Samuel Campbell to James Hogg by the deed of assignment recited in the declaration, and for the reasons given the judgment obtained by the defendant against Campbell cannot be admitted as a set-off.
Judgment for plaintiff.
NOTE. — See same case reported in 2 N.C. 471, and the cases referred to in the note thereto. See also State Bank v. Armstrong,15 N.C. 519; Haywood v. McNair, 19 N.C. 283; Bunting v. Ricks,22 N.C. 130. *Page 210